                           Case:19-03210-jwb            Doc #:28 Filed: 09/25/19              Page 1 of 3



                                    UNITED STATES BANKRUPTCY COURT

                                       WESTERN DISTRICT OF MICHIGAN

                                                            *****

Re:
        JUAN A. TORRES                                         File No. 19-03210-jwb
        CHRISTINA C. CORTEZ                                    Chapter 13
                                                               Filed: 7/29/19

                                                        /

                                  FIRST PRE-CONFIRMATION AMENDMENT
                                           TO CHAPTER 13 PLAN

NOW COMES the above-named Debtors by and through their attorney, JANET S. THOMAS of WEST
MICHIGAN BANKRUPTCY CLINIC, P.C., and hereby amend their Chapter 13 Plan as follows:

1.      The PREAMBLE is amended as follows:

 A limit on the amount of a secured claim, set out in Paragraph III.C.2.c and III.C.1.f., which
                                                                                                      Included   Not included
 may result in a partial payment or no payment at all to the secured creditor
 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in
                                                                                                    Included       Not included
 Paragraph IV.R.
 Nonstandard provisions, set out in Paragraph IV.R.                                                   Included    Not included


2.      Item II, FUNDING, Paragraph A is amended as follows:

        A. PLAN PAYMENT. The Debtor #1 shall make payments in the amount of $355.58 per ( ) week,
        (x) bi-weekly, ( ) semi-monthly, ( ) monthly, and/or ( ) other (see Additional Plan Payment
        Provisions) for the minimum of the ACP.

3.      Item II, FUNDING, Paragraph B is amended as follows:

        ( x ) Additional Plan Payment Provisions:
        DEBTOR #2 WILL ALSO MAKE PAYMENTS INTO THE PLAN IN THE AMOUNT OF $241.61
        PER WEEKLY PAY PERIOD

        On 10/1/21 - when Debtor #1's first 401K loan is paid in full payments into the plan will increase by
        $185.00 to $956.00 per month to be paid at: $441.23 each bi-weekly pay period.

        On 5/1/22 - when Debtor #1's second 401K loan is paid in full, payments into the plan will increase
        by $200.00 to $1,156.00 per month, to be paid at: $533.53 each bi-weekly pay period. The debtors
        will set aside $215.00 each month toward a replacement vehicle.
                      Case:19-03210-jwb        Doc #:28 Filed: 09/25/19          Page 2 of 3



 4.   Item III, DISBURSEMENTS, Paragraph B - Priority Claims, No. 3 Other Priority Claims and Plans
      Treatment is amended as follows:

       City of Muskegon 2011 Income taxes due by Debtor #2 and her ex-husband Rene Mendez - to be
      paid as unsecured as returns were timely filed over three years before the date of filing of this case.

 5.   Item III, DISBURSEMENTS, Paragraph C - Secured Claims, No. 1 Real Property is amended as
      follows:

                                                       Estimated            Estimated                 Taxes &
                Creditor Name                           Monthly              Arrears iv              Insurance
                                                       Payment                                    Escrowed With
                                                       Amount iii                                  Lender? Y/N
                 #1. Towne Mortgage                    $965.48              $1,150.00             Y



6.    Item III, DISBURSEMENTS, Paragraph C - Secured Claims, No. 2 Personal Property (c) is amended
      as follows:
      Secured Claims Subject to 11 U.S.C. § 5061: Claims in this class shall be paid as follows plus an
      additional pro-rata amount that may be available from funds on hand at an interest rate specified
      below or the contract rate specified in the proof of claim whichever is lower. Creditor will be paid
      the fair market value (FMV) as a secured claim and any balance due as a general unsecured claim.

       Creditor, Address &                Collateral                FMV        Intere     Pre-         Equal
        Account No.ix                                                            st       Conf.       Monthly
                                                                                Rate      APP         Payment
       See non-standard
       provisions


 7.   Item III, DISBURSEMENTS, Paragraph E - Direct Payment by the Debtor(s) of the Following Debts.
      is amended as follows:
      All claims shall be paid by the Trustee unless listed herein:

        Creditor, Address & Account No.             Collateral/Obligation            Balance Owing       Interest
                                                                                                           Rate
        NONE




 8.   Item III, DISBURSEMENTS, Paragraph F - Unsecured Creditors is amended as follows:

      General Unsecured Creditors: Claims in this class are paid from funds available after payment          to
      all other classes. The allowed claims of general unsecured creditors will be satisfied by:
                     Case:19-03210-jwb        Doc #:28 Filed: 09/25/19        Page 3 of 3



             ( ) Payment of a dividend of 100%, plus present value of _____% interest, if necessary to
             satisfy 11 U.S.C. § 1325(a)(4), OR
             ( X ) Payment of a pro-rata share of a fixed amount of $_12,100.00 or payment from all
             disposable income to be received by the Debtor(s) in the ACP, whichever pays more. This
             fixed amount shall be reduced by additional administrative expenses including attorney fees
             approved under 11 U.S.C. § 330(a). However, this fixed amount shall not be reduced below
             the liquidation value specified in paragraph I.B.

9.     ITEM IV, GENERAL PROVISIONS, Paragraph R - Non-Standard Provisions is amended to add
        the folowing language:

             TO RESOLVE THE OBJECTION OF THE CREDITOR AND RETAIN THE
             TRANSPORTATION THE DEBTORS BELIEVE IS A NECESSITY AND NOT A
             LUXURY AND FURTHER TO ADDRESS 11 U.S.C. Section 1325 (a)(9) and 11 U.S.C.
             Section 506 the DEBTORS WILL PAY HARLEY DAVIDSON/EAGLEMARK SAVINGS
             BANK AS FOLLOWS

              Creditor,                 Collateral               FMV        Intere    Pre-       Equal
               Address &                                                      st      Conf.     Monthly
               Account No.ix                                                 Rate     APP       Payment

              Harley Davidson      2016 Harley             $16,394.99       7.99%    N/A      $328.00
              Credit/Eaglemar      Davidson
              k Savings bank       lien date: 11/22/16

10.   All other provisions of the Plan are to remain the same.

Dated: September 25, 2019                          /s/ Juan A. Torres
                                                   Juan A. Torres, Debtor

Dated: September 25, 2019                          /s/ Christina C. Cortez
                                                   Christina C. Cortez, Debtor

Dated: September 25, 2019                          WEST MICHIGAN BANKRUPTCY
                                                   CLINIC, P.C.
                                                   /s/Janet S. Thomas
                                                   By Janet S. Thomas (P41217)
                                                   Attorney for Debtor(s)
                                                   P.O. Box 1225
                                                   Muskegon, MI 49443-1225
                                                   Telephone: (231) 726-4823
